 3:09-bk-74262 Doc#: 19 Filed: 12/10/18 Entered: 12/10/18 13:47:27 Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION

 IN RE:      BOBBIE JO BELEW,                                         CASE NO. 3:09-bk-74262-B
                   Debtor                                                             Chapter 7

                UNITED STATES TRUSTEE’S MOTION TO REOPEN CASE
                     AND DIRECT APPOINTMENT OF TRUSTEE

        Comes the United States Trustee for Region 13 by the undersigned counsel, and for his

Motion to Reopen Case and Direct Appointment of Trustee (the “motion”), respectfully states and

alleges:

        1.      This Court has jurisdiction of this matter pursuant to 28 U.S.C. §§ 1334, 157(a) and

Local Rule 83.1 of the District Court.

        2.      This case was commenced with the filing of a voluntary petition under Chapter 7

of the Bankruptcy Code on August 27, 2009. John T. Lee was the duly qualified and acting trustee

in this case.

        3.      The case was closed by the Court on December 16, 2009.

        4.      The United States Trustee has been advised of facts that warrant the reopening of

this case and, further, that it would be in the best interest of the estate to direct the United States

Trustee to appoint a trustee to insure efficient administration of the case.

        5.      The United States Trustee seeks to reopen the case and appoint a trustee to insure

efficient administration of the case. See 11 U.S.C. § 350(b).

        WHEREFORE, the United States Trustee prays this Court enter its Order reopening the

case and directing appointment of a trustee, and for all other relief which is just and proper.

                                               Respectfully submitted,

                                               DANIEL J. CASAMATTA
                                               ACTING UNITED STATES TRUSTEE
 3:09-bk-74262 Doc#: 19 Filed: 12/10/18 Entered: 12/10/18 13:47:27 Page 2 of 2




                                      By:     ___________________________________
                                              Patricia J. Stanley, Bar No. 2005032
                                              Trial Attorney
                                              200 West Capitol Avenue, Suite 1200
                                              Little Rock, AR 72201-3618
                                              (501) 324-7357
                                              Fax: (501) 324-7388


                                    CERTIFICATE OF SERVICE

        I do hereby certify that a copy of the foregoing pleading will be mailed by regular, first
class, U.S. Mail, postage fully prepaid, to the following parties of record not receiving electronic
notice on December 10, 2018:

Bobbie Jo Belew                                         Jeffrey G. Malm
128 Cherokee Ridge Lane                                 Malm Law Firm
Yellville, AR 72687                                     801 S. Pine Street, Ste 12
                                                        Harrison, AR 72601




                                              ___________________________________
                                              Patricia J. Stanley




                                                2
